Citation Nr: 0830937	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-11 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty for training from January 
1982 to August 1982 and on active duty from January 2003 to 
March 2005.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In September 2006, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Columbia RO.  A transcript of the hearing is of record.

The Board remanded the veteran's claims for additional 
development in August 2007.


FINDINGS OF FACT

1.  Prior to April 10, 2006, the veteran's right knee 
disability was manifested by limitation of flexion; but 
flexion was not limited to less than 45 degrees.

2.  From April 10, 2006, the veteran's right knee disability 
has been manifested by limitation of extension to 35 degrees 
and limitation of flexion to 60 degrees.

3.  The veteran does not have hearing loss disability in 
either ear.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's right knee disability have not been 
met prior to April 10, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).

2.  The criteria for an initial rating of 40 percent but no 
higher for the veteran's right knee disability have been met 
from April 10, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257-5261 (2007).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty or active duty for training.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in November 2005 and March 2006.  Although complete 
notice with respect to the disability-rating and effective 
date elements of the claims was not provided until after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for a 
bilateral hearing loss disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the service connection claim is no more than 
harmless error.  In addition, following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the initial-rating 
claim.  There is no indication or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran was afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the 
veteran's claims.

Higher Initial Rating 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees or a 10 
percent evaluation if flexion is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The VA General Counsel held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

Analysis

The veteran seeks a higher initial rating for his right knee 
disability, contending that his service-connected right knee 
disability is more severe than the current 10 percent rating 
reflects.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The September 2005 rating decision on appeal granted 
entitlement to service connection for a right knee disability 
and assigned a 10 percent disability rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5014 and 5260, effective March 5, 
2005.  That 10 percent evaluation for a right knee disability 
remains in effect to this date.

All of the range of motion tests during the period of this 
claim have shown that, even with consideration of the Deluca 
factors set forth above, flexion of the veteran's right knee 
is not limited to 45 degrees or less.  For instance, at the 
most recent VA examination in March 2008, flexion, albeit 
apparently painful through the whole range, was to 60 degrees 
and was not additionally limited following repetitive use.  
There was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  In addition, although there were flare ups reported on 
examinations in April 2005 and March 2008, no related 
limitation of range of motion was detected.  Accordingly, the 
disability does not warrant a compensable rating under 
Diagnostic Code 5260.

The report of an April 2005 VA examination shows that even 
with consideration of the Deluca factors set forth above, 
extension of the veteran's right knee remained full.  There 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  In 
addition, although flare ups reported on examination in April 
2005, no related limitation of range of motion was detected.  

A subsequent VA urgent care physician's note, dated April 10, 
2006, states that the veteran fell and landed on his knees 
yesterday.  The veteran reported a sharp, throbbing pain of 
his knees and reported a pain intensity he rated as "5."  
Although it included no range of motion findings, the 
physician's note clearly recorded the occurrence of a 
traumatic event suggesting a worsening of the veteran's right 
knee disability.  A VA record of a telephone encounter dated 
in July 2006 notes that the veteran had struck his right knee 
during a motor vehicle accident on June 30, 2006, resulting 
in a painful, swollen knee.  A VA telephone advice program 
note dated in October 2006 states that the veteran reported 
constant right knee pain and swelling, relieved only when he 
was off his feet.  

Another October 2006 record, a VA primary care physician 
assistant note, includes range of motion findings for the 
left knee but not the right knee.

At the March 2008 VA examination, the extension of the 
veteran's right knee was noted to be limited to 35 degrees.  
The entire range of motion appeared painful but was not 
additionally limited following repetitive use.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  In 
addition, although were flare ups reported on examination in 
March 2008, no related limitation of range of motion was 
detected.  Thus, it is clear that when all pertinent 
disability factors are considered, the limitation of 
extension of the right knee more nearly approximated 
limitation to 30 degrees, as required for a 40 percent 
rating, than limitation of extension to 45 degrees, as 
required for a 50 percent rating.  Therefore, a higher 
initial rating of 40 percent but no more is warranted for the 
right knee under Diagnostic Code 5261.

The Board finds that a 40 disability rating for the veteran's 
right knee is warranted from April 10, 2006, in view of the 
veteran's right knee extension being limited to 35 degrees on 
examination in March 2008, and in view of the fact that the 
preponderance of the evidence is not against such a rating 
from the effective date stated in this decision.  Beginning 
on April 10, 2006, as noted above, the evidence on file 
records the veteran's complaints of right knee pain worsened 
first by a fall and then by a motor vehicle accident.  The 
Board finds that the veteran's limitation of extension 
documented in the March 2008 examination probably dated to 
the fall recorded in the April 10, 2006, treatment record.  
The Board notes that there is no medical evidence indicating 
that this fall was unrelated to the service-connected 
disability.  In addition, the record reflects that the 
originating agency has not determined that any of the 
functional impairment of the veteran's knee is non service 
connected.

The Board has considered whether there is any other basis for 
assigning more than a rating of 40 percent from April 10, 
2006, or more than a 10 percent rating during the earlier 
period but has found none.  In particular, the Board has 
considered whether a compensable rating is warranted under 
Diagnostic Code 5257 because the record reflects that the 
veteran has complained of instability.  Neither lateral 
instability nor recurrent subluxations have been noted on any 
examination.  Accordingly, the disability does not warrant a 
compensable rating under Diagnostic Code 5257.  Moreover, the 
disability does not warrant a separate rating under 
Diagnostic Code 5259 because the symptomatology contemplated 
by that Diagnostic Code is not separate and distinct from 
that contemplated by the currently assigned ratings.  
Moreover, there is no evidence of locking so the disability 
does not warrant a compensable rating under Diagnostic Code 
5258.

The Board has considered whether there is any other schedular 
basis for granting higher disability evaluations, but has 
found none.  

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
right knee disability.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings, to include the 40 
percent rating granted herein.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not warranted. 

Service Connection 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks to establish service connection for a 
bilateral hearing loss disability.

Service medical records include no complaints, treatment, 
findings, or diagnoses of hearing loss.  A December 1981 
National Guard examination showed normal hearing for purposes 
of applying the laws administered by VA, as did service 
examinations in January 1986, March 1990, and July 2001, as 
well as an in-service audiometric record dated in February 
2003.  See 38 C.F.R. § 3.385.  However, a March 2005 
audiogram reported results for the left ear of 65, 50, 55, 
40, and 40 decibels, respectively, in the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz, and results for the right 
ear of 35, 35, 35, 30, and 30 decibels, respectively, in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz, thereby 
indicating the presence of hearing loss disability in both 
ears.  

However, post-service, a May 2005 audiological examination 
disclosed that the left ear thresholds were 20, 20, 25, 25, 
and 25 decibels, respectively, in the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, and the right ear thresholds were 
25, 25, 25, 30, and 30 decibels, respectively, in the 
frequencies 500, 1000, 2000, 3000, and 4000.  Speech 
recognition scores of 94 percent were registered for each 
ear.

In March 2008, the veteran was afforded another VA 
examination to determine whether any hearing loss disability 
exists.  However, puretone threshold values of "0 dB" were 
reported for both ears, and the examiner stated that the 
veteran's bilateral speech recognition scores were too 
unreliable.  The examiner wrote that the veteran's speech 
recognition thresholds were within normal limits and that 
behavioral responses to pure tones were significantly 
elevated comparatively.  The examiner also wrote that the 
veteran did not put forth the best effort on speech 
recognition testing.  The examiner concluded that this was an 
inadequate examination.  

In the Board's opinion, the one examination report showing 
the presence of hearing loss disability in March 2005 is 
outweighed by the post-service medical evidence showing that 
no hearing loss disability was found on the VA examination in 
May 2005 or March 2008 and that the veteran failed to 
cooperate at the March 2008 examination. 

There is no other medical evidence showing that the veteran 
has hearing loss disability in either ear.  Accordingly, the 
Board must conclude that service connection is not warranted 
for this disability.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt but has determined that it is 
not applicable to the veteran's claim because the 
preponderance of the evidence is against the claim.  


ORDER

The Board having determined that the veteran's right knee 
disability warrants a 10 percent rating for the period prior 
to April 10, 2006, and a 40 percent rating on and after that 
date, the benefit sought on appeal is granted to this extent 
and subject to the criteria governing the award of monetary 
benefits.

Entitlement to service connection for bilateral hearing loss 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


